        Case 3:18-cv-06582-WHA Document 61 Filed 01/04/19 Page 1 of 2



 1   DAVID H. SCHWARTZ (SBN 62693)
     NANCY CHUNG (SBN 225584)
 2   LAW OFFICES OF DAVID H. SCHWARTZ, INC.
     423 Washington Street, Sixth Floor
 3   San Francisco, CA 94111
     Tel: (415) 399-9301
 4   Fax: (415) 399-9878
     E-mail: dhs@lodhs.com; nchung@lodhs.com
 5
     Attorneys for Defendants Xanthe Lam and Allen Lam
 6

 7                                UNITED STATES DISTRICT COURT
 8
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
                                     SAN FRANCISCO DIVISION
10

11

12     GENENTECH, INC.,                              CASE NO.: 3:18-cv-06582-WHA

13                  Plaintiff,
                                                     DEFENDANTS XANTHE LAM AND
14           v.                                      ALLEN LAM’S NOTICE OF JOINDER
                                                     IN DEFENDANTS JHL BIOTECH, INC.
15
       JHL BIOTECH, INC., XANTHE LAM, an             AND JOHN CHAN’S MOTIONS TO
16     individual, ALLEN LAM, an individual,         STAY PROCEEDINGS PENDING
       JAMES QUACH, an individual, RACHO             RESOLUTION OF CRIMINAL CASE
17     JORDANOV, an individual, ROSE LIN, an
       individual, JOHN CHAN, an individual, and
18     DOES 1-50,                                    Date:        February 14, 2019
                                                     Time:        8:00 a.m.
19
                   Defendants                        Courtroom:   12, 19th floor
20                                                   Judge:       The Honorable William Alsup

21                                                   Complaint Filed: October 29, 2018
                                                     Trial Date: Not Set
22

23

24

25

26

27

28
      _______________________________________________________________________________________________
     DEFS XANTHE AND ALLEN LAM’S NOTICE OF JOINDER IN DEFS JHL AND JOHN CHAN’S MOT. TO STAY
                                         Case No. 3:18-cv-06585-WHA
        Case 3:18-cv-06582-WHA Document 61 Filed 01/04/19 Page 2 of 2



 1          PLEASE TAKE NOTICE that Defendants Xanthe Lam and Allen Lam (the “Lam

 2   Defendants”) join Defendants JHL Biotech, Inc. and John Chan’s Motion to Stay Proceedings

 3   Pending Resolution of the Criminal Case for all the reasons stated therein.

 4          Additionally, the Lam Defendants submit their Motion to Stay and declaration of David H.

 5   Schwartz in support thereto.

 6

 7   Dated: January 4, 2019

 8                                                LAW OFFICES OF DAVID H. SCHWARTZ, INC.

 9
                                                  By:       _____ /s/ David H. Schwartz______
10                                                                  David H. Schwartz
                                                                 Attorney for Defendants
11
                                                                 Xanthe Lam and Allen Lam
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        1
     _______________________________________________________________________________________________
           LAM DEFENDANTS’ NOTICE OF JOINDER IN DEFS JHL AND JOHN CHAN’S MOT. TO STAY
                                        Case No. 3:18-cv-06585-WHA
